Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021, has been entered.

 DETAILED ACTION
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3-4, 6-11 and 13-20 under 35 U.S.C. 103 as being unpatentable over Heiman (PNAS, 2014, 111(12), 4578-4583, cited in the previous Office action) in view of: i) Giorgi (European J. Neuroscience, 2008, 28, 941-950, cited in the previous Office action); ii) Sharma (European J. Pharmacology, 2013, 714, 486-497, cited in the previous Office action); iii) Giessler (Arzneim.-Forsch., 1987, 37(5), 538-541, cited in the previous Office action); and iv) WO2014019979A1 (published 02/06/2014, cited in the previous Office action), is withdrawn in view of the amendment of claim 1 to recite the limitation “wherein the Trapidil is administered in a dose of about 50 mg to 300 mg”, which was not recited in the previous Office action.
The rejection of claims 1, 3-11 and 13-20 under 35 U.S.C. 103 as being unpatentable over Heiman (PNAS, 2014, 111(12), 4578-4583, cited in the previous Office action) in view of: i) Giorgi (European J. Neuroscience, 2008, 28, 941-950, cited in the previous Office action); ii) Sharma (European J. Pharmacology, 2013, 714, 486-497, cited in the previous Office action); iii) Giessler (Arzneim.-Forsch., 1987, 37(5), 538-541, cited in the previous Office action); and iv) WO2014019979A1 (published 02/06/2014, cited in the previous Office action), as applied to claims 1, 3-4, 6-11 and 13-20 above and further in view of  KR20150015854A (published 02/11/2015, Machine Translation, cited in the previous Office action), is withdrawn in view of the amendment of claim 1 to recite the limitation “wherein the Trapidil is administered in a dose of about 50 mg to 300 mg”, which was not recited in the previous Office action.

Response to Applicants’ Arguments/Declarations
The Applicants argue stating the instant claims are non-obvious over the cited references because of the amendment of claim 1 to recite the limitation “wherein the Trapidil is administered in a dose of about 50 mg to 300 mg”. Please see pages 6-11 of Remarks filed on 11/30/2021.
Applicants’ arguments have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 1 to newly recite the limitation “wherein the Trapidil is administered in a dose of about 50 mg to 300 mg”, necessitates new grounds of rejection set forth below in the instant rejection. The Applicants’ arguments are directed toward the newly recited limitations which were not considered in the previous Office action.
The declaration of Dr. Aarash Bordbar filed on 11/30/2021, states that the instant claims are non-obvious over the cited references because of the amendment of claim 1 to recite the limitation “wherein the Trapidil is administered in a dose of about 50 mg to 300 mg”. Please see pages 1-7 of the declaration on 11/30/2021.
The declarant’s arguments have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 1 to newly recite the limitation “wherein the Trapidil is administered in a dose of about 50 mg to 300 mg”, necessitates new grounds of rejection set forth below in the instant rejection. The declarant’s arguments are directed toward the newly recited limitations which were not considered in the previous Office action.
Status of the Claims
Claims 1, 3-11, 14-15, 17-19 and 21-28 are pending.
Applicants’ amendments, filed on 11/30/2021, have each been entered into the record. Applicants have amended claim 1. Applicants have cancelled claims 12-13, 16 and 20. Applicants have newly added claims 21-28. Therefore, claims 1, 3-11, 14-15, 17-19 and 21-28 are subject of the Office action below.
Claim Rejections - 35 USC § 112
New Grounds of Rejection Necessitated by Claim Amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 14-15, 17-19 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-11, 14-15, 17-19 and 21-28 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

Claim 1 is indefinite for the recitation of the limitation “a therapeutically effective combination”, because a person skilled in the art cannot reasonably determine the meets and bounds of this limitation in the claim. 
Claim 1 requires administering “a therapeutically effective combination” comprising levodopa and a Trapidil, wherein the Trapidil is administered in a dose of about 50 mg to about 300 mg (emphasis added). However, claim 1 does not specify a particular levodopa dosage or levodopa dosage range for the “a therapeutically effective combination”. The term “a therapeutically effective combination”, recited in claim 1, is not defined by the claim or the instant specification with regard to a specific levodopa dosage or a specific levodopa dosage range for the “a therapeutically effective combination”. 
Dosages of drugs are physically defined amounts. And while functional, descriptive language is not per se indefinite, the specification must provide sufficient description that allows one skilled in the art to understand the dosage boundaries that achieve the intended result set forth by the functional, descriptive limitations with reasonable certainty. 
In the instant case, the specification only provides one working example of treating rat models of levodopa-induced dyskinesia (LID), a Parkinson’s disease (PD) model of levodopa-induced movement disorder, with 15, 30 and 60 mg/kg Trapidil. The LID was induced in the rats with injection of 6-hydroxydopamine (6-OHDA). Please see the specification at Example 6, ¶s 0288-0289 (¶s 0290-0291 of the amended specification filed on 05/05/2021). However, none of the Applicants’ work involves treating a PD subject with a combination comprising an amount of levodopa and an amount of Trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof. A review of the instant specification fails to reveal the term “a therapeutically effective combination”.
There is no defined system laid out in the specification in which one skilled in the art can reasonably determine an amount of levodopa for the “a therapeutically effective combination”. A person skilled in the art cannot tell from the instant specification, an amount of levodopa for the “a therapeutically effective combination”, which would treat PD in the subject, from an amount of levodopa, which would not treat PD in the subject (emphasis added).
Accordingly, without guidelines in the specification that are elaborate enough for determining an amount of levodopa for the “a therapeutically effective combination”, the skilled artisan cannot reasonably determine “a therapeutically effective combination”, would treat PD in the subject.
The rejection can be overcome by amending claim 1 to recite the specific dose or dosage range of levodopa for the combination therapy. Appropriate correction is required.
Claims 14-15 are rendered indefinite for reciting the limitation “The method of claim 13”, because a person skilled in the art cannot reasonably determine the meets and bounds of this limitation in the claims. Claim 13 is a cancelled claim. For the purpose of examination, claims 14-15 are being construed as depending from claim 1. Appropriate correction is required.
Claims 21-23 recites: i) “the dose is from about 50 mg per day to about 1000 mg per day” (claim 21); ii) “the dose is from about 50 mg per day to about 600 mg per day” (claim 22); and iii) “the dose is from about 50 mg per day to about 400 mg per day” (claim 23). There is insufficient antecedent basis for these limitations in the claims. Claims 21-23 lack antecedent basis because claim 1 from which claims 21-23 depend, fails to recite the limitation of:  i) “a dose from about 50 mg per day to about 1000 mg per day”; ii) “a dose from about 50 mg per day to about 600 mg per day”; and iii) “a dose from about 50 mg per day to about 400 mg per day”. Appropriate correction is required.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. 

Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Claim Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11, 14-15, 17-19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (European J. Neuroscience, 2008, 28, 941-950, cited in the previous Office action) in view of Raubach (Clin. Cardiol., 1997, 20, 483-488).
Applicants’ claimed invention is directed toward a method for treating Parkinson’s disease (PD) in a subject in need thereof, comprising administering to the subject, a therapeutically effective combination (emphasis added) of:
levodopa and
a dose of about 50 mg to about 300 mg Trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof.
Applicants’ claim does not specify: 1) a particular subject; or 2) a particular levodopa dosage or levodopa dosage range for the “a therapeutically effective combination”, but it does read on: 1) any subject including a mammal; or 2) an amount of levodopa. 
Accordingly, for the purpose of examination:
1) any subject including a mammal, in need of a treatment for PD, is included in the interpretation of “a subject”; and 
2) an amount of levodopa that is necessary to elicit the desired biological response, is included in the interpretation of levodopa amount for the “a therapeutically effective combination”.
Applicants (see instant specification at, for example, ¶s 0003-0004 and 0016), describe their invention as a therapy for treating or preventing drug-induced movement disorders (extrapyramidal syndrome), with Trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof. 
The specification only provides one working example of treating rat models of levodopa-induced dyskinesia (LID), a PD model of levodopa-induced movement disorder, with 15, 30 and 60 mg/kg Trapidil. The LID was induced in the rats with injection of 6-hydroxydopamine (6-OHDA). Please see the specification at Example 6, ¶s 0288-0289 (¶s 0290-0291 of the amended specification filed on 05/05/2021). However, none of the Applicants’ work involves treating a PD subject with a combination comprising an amount of levodopa and an amount of a Trapidil compound. 
Similar to method claim 1, Giorgi (see Figure 2), teaches a pharmaceutical approach to treating an animal model of PD comprising administering a combination of:
levodopa; and
a phosphodiesterase inhibitor (zaprinast, i.e., not the claimed Trapidil compound).
Treatment of the animal model of PD with a combination comprising levodopa and the phosphodiesterase inhibitor (PDEi), was found to reduce the severity of LID, when compared to the control treatment comprising levodopa and physiological saline. Please see Figure 2A.
Giorgi discloses that long-term use of levodopa as a therapeutic approach for PD, leads to side-effects such as unwanted movements or dyskinesia (see page 941, 1st ¶ on the left column). 
Similar to the Applicants (see discussions above), Giorgi also employed an animal model of LID, in which the LID is induced with 6-OHDA. Giorgi teaches that PDE plays a significant role in the pathogenesis of LID. Please see abstract, Figures 1-5, “Materials and methods” section and discussions therein.
Although Giorgi is not explicit in teaching Trapidil as a drug that targets PDEs, the claimed invention would have been obvious over Giorgi because it was known in the art that Trapidil targets PDEs.
For example, Raubach teaches Trapidil as drug that targets PDEs (see abstract). Raubach teaches 200 mg three times a day as suitably safe for administration to human patients, albeit, as an antianginal medication (see abstract).
The claimed dose of about 50 mg to about 300 mg Trapidil recited in instant claim 1, is a result-effective variable that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed dose of about 50 mg to about 300 mg Trapidil recited in instant claim 1, to any subject of any age, sex, height or weight.
At the time the instant invention was filed, one skilled in the art would have found it obvious to modify Giorgi with Raubach, in order to administer a combination comprising levodopa and a PDEi (e.g., Trapidil), to in a subject suffering from PD and for advantage of preventing and/or treating extrapyramidal and movement disorders such as LID. This is because: 
1) Giorgi teaches, wherein treatment of an animal model of PD with a combination comprising levodopa and a PDEi (not the claimed Trapidil compound), was found to reduce the severity of LID, when compared to the control treatment comprising levodopa and physiological saline (see discussions above); 
2) Giorgi discloses that long-term use of levodopa as a therapeutic approach for PD, leads to side-effects such as LID (see discussions above);
3) Giorgi teaches that PDE plays a significant role in the pathogenesis of LID (see discussions above); and 
4) Raubach teaches Trapidil as drug that targets PDEs (see discussions above).
Therefore, a person skilled in the art would have had a reasonable expectation that the administration of a combination comprising levodopa and a PDEi (e.g., Trapidil), to the PD subject, would exhibit an enhanced therapeutic efficacy, when compared to the efficacy of levodopa alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 3-4, Giorgi discloses levodopa in combination with carbidopa (see page 941, page 942 under the title “Materials and methods”, and Figures 1-4).
Regarding claims 6-11, the claimed limitation of: i) simultaneous scheduling of trapidil, or sequential scheduling of trapidil or scheduling of trapidil at an interval period of time (claims 6-8); and ii) formulation of levodopa and trapidil as a combined dosage form, or independently for oral or parenteral administration (claims 9-11), are result-effective variables that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the claimed limitation of: i) simultaneous scheduling of trapidil, or sequential scheduling of trapidil or scheduling of trapidil at an interval period of time (claims 6-8); and ii) formulation of levodopa and trapidil as a combined dosage form, or independently for oral or parenteral administration (claims 9-11).
Regarding claims 14-15, Giorgi teaches dyskinesia (see discussions above).
Regarding claim 17, the recited intended outcome of the method of claim 1 resulting in potentiating the effect of levodopa, is not given any patentable weight because the clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Giorgi and Raubach combined to disclose the invention of claim 1 (see discussions above), the method of Giorgi and Raubach must necessarily produce the same outcome recited in claim 17, because the recited outcome is a natural process that flows from the subject and the administered combination therapy of levodopa with, for example, Trapidil. Furthermore, the cited references combined to disclose utility of PDE inhibition in the treatment of extrapyramidal and movement disorders such as LID (see discussions above).
Regarding claim 18, the intended use of Trapidil or a pharmaceutically acceptable salt thereof, is an inherent property of, for example, the Trapidil administered.  Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Moreover, the cited references combine to disclose that PDE inhibitor such as Trapidil can be employed in combination with levodopa in order to ameliorate LID in a PD subject (see discussions above).
Regarding claim 19, Raubach teaches human subjects (see discussions above).
Regarding claims 21-28, the claimed: i) dose of about 50 mg to about 1000 mg (claims 21-24); and ii) administration schedule of from once per day to 5 times per day (claims 25-28), are result-effective variables that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the claimed: i) dose of about 50 mg to about 1000 mg (claims 21-24); and ii) administration schedule of from once per day to 5 times per day (claims 25-28).
	MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of it was filed.

Claims 1, 3-11, 14-15, 17-19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Giorgi (European J. Neuroscience, 2008, 28, 941-950, cited in the previous Office action) in view of Raubach (Clin. Cardiol., 1997, 20, 483-488), as applied to claims 1, 3-4, 6-11, 14-15, 17-19 and 21-28 above and further in view of   KR20150015854A (published 02/11/2015, Machine Translation, cited in the previous Office action).
The limitations of claims 1, 3-4, 6-11, 14-15, 17-19 and 21-28, as well as the corresponding teachings of Giorgi and Raubach, are described above and are hereby incorporated into the instant rejection.
The invention of claim 5 is similar to claim 1, however, claim 5 differs slightly from claim 1 in that the claim requires a pharmaceutically acceptable salt of Trapidil.
Although Giorgi and Raubach do not combine to explicitly teach a pharmaceutically acceptable salt of Trapidil, the invention of instant claim 5 would have been obvious over Giorgi and Raubach. This is because a pharmaceutically acceptable salt of Trapidil was known in the art.
For example, KR20150015854A teaches Trapidil or a pharmaceutically acceptable salt thereof, as an active ingredient of a pharmaceutical composition. KR20150015854A discloses acid addition salt formed with, for example, hydrochloric acid. Please see page 5, lines 185-203.
At the time the instant invention was filed, one skilled in the art would have found it obvious to modify Giorgi and Raubach with KR20150015854A, in order to administer levodopa in combination with a PDE inhibitor such as Trapidil HCl, to a subject suffering from PD and for advantage of preventing and/or treating extrapyramidal and movement disorders such as LID in the subject. The artisan of the ordinary skill would have found it obvious to use one Trapidil for another (e.g., a Trapidil salt of KR20150015854A for Trapidil of Raubach) because they are pharmaceutically acceptable and functionally equivalent alternatives.  The skilled artisan would have had a reasonable expectation that the administration of levodopa in combination with a PDE inhibitor such as Trapidil HCl, to the PD subject, would exhibit an enhanced therapeutic efficacy, when compared to the efficacy of levodopa alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of it was filed.
	
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629